ACCEPTED
                                                                                                       01-14-00383-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                    Case No. 01-14-00383-CV                                      6/17/2015 12:57:01 PM
                                                                                                 CHRISTOPHER PRINE
                             -----------------------------------------------                                    CLERK


                                In the Court of Appeals for the
                                First Supreme Judicial District
                                       at Houston, Texas                              FILED IN
                                                                               1st COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                               ------------------------------------------
                                                                               6/17/2015 12:57:01 PM
                                     Glenn Herbert Johnson                     CHRISTOPHER A. PRINE
                                                                                        Clerk
                                              Appellant
                                                  vs.
                         Harris County, ET AL and Hashmet Wali
                                              Appellees
                              --------------------------------------------
                    On Appeal from the 190th Judicial District Court
                                     of Harris County, Texas
                              Trial Court Cause No. 2013-08713
           Glenn Herbert Johnson v. Harris County, ET AL and Hashmet Wali
                 ---------------------------------------------------------------------

    Appellant Glenn Herbert Johnson’s MOTION FOR REHEARING of this Court’s
                            Opinion and Judgment of June 2, 2015
               ---------------------------------------------------------------------------

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

        COMES NOW, APPELLANT Glenn Herbert Johnson, in the above styled and numbered
appeal and files this, his MOTION FOR REHEARING of this Court’s Opinion and Judgment of
June 2, 2015, relative to this Court’s affirmance of the underlying Judgment against him.
Pursuant to Rule 49 of the Texas Rules of Appellate Procedure, which allows that a motion for
rehearing may be filed within 15 days after the Court of Appeals’ judgment or order is rendered,
Appellant Glenn Herbert Johnson would respectfully show the Court as follows:

                                        INTRODUCTION

        On June 2, 2015, this Court affirmed the underlying trial court’s Order returning of the
entire purchase price to Hashmet Wali and reinstating Harris County’s claims against Glenn
Herbert Johnson for unpaid property taxes, against Appellant Glenn Herbert Johnson, where
Appellant Glenn Herbert Johnson brought suit against Harris County ET AL and Hashmet Wali,
by way of a Bill of Review, in District Court seeking to overturn a Tax Foreclosure of his
homestead, located at 8926 Daffodil Street – Houston, Texas.




Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV             Page 1
By this Motion, Appellant Glenn Herbert Johnson respectfully asks this Court to revisit its
decision affirming the Trial Court’s Order returning of the entire purchase price to Hashmet
Wali and reinstating Harris County’s claims against Glenn Herbert Johnson for unpaid property
taxes, in favor of Appellees Harris County, ET AL and Hashmet Wali, against Appellant Glenn
Herbert Johnson. Appellant Glenn Herbert Johnson believes that REHEARING is appropriate
because it appears that the Court misinterpreted Appellant’s arguments as to the trial court’s
Order returning of the entire purchase price to Hashmet Wali and reinstating Harris County’s
claims against Glenn Herbert Johnson for unpaid property taxes.

In that Appellant requested same, as outlined in the above-paragraph; he has no issue with the Trial Court
reinstating Harris County’s claims against him in Cause No. 2009-51784, for unpaid property taxes.

Appellant believes, however, that had the Appeals Court focused its analysis on the below-listed
issues, the Appeals Court’s Opinion would have read differently.

                                                ISSUE 1

        Appellees’ failed to comply with Texas Property Tax Code § 33.56 (e) which requires
that ―A copy of the petition must be served in a manner authorized by Rule 21a, Texas Rules of
Civil Procedure, on each party to the delinquent tax suit.”

        Appellees’ failed to comply with Texas Property Tax Code § 33.56 (b), which requires
that, “The taxing unit must file the petition under the same cause number as the delinquent tax
suit and in the same court.”
                                               ISSUE 2

         Appellees failed to comply with § 33.56 (a) of the Texas Property Tax Code, which
required them to (in Cause No. 200-51784), file their Joint Motion to Vacate Judgment and Void
Constable’s Sale and Deed, based on the grounds of:
(1) failure to join a person needed for just adjudication under the Texas Rules of Civil Procedure,
including a taxing unit required to be joined under § 33.44(a);
(2) failure to serve a person needed for just adjudication under the Texas Rules of Civil
Procedure, including a taxing unit required to be joined under § 33.44(a);
(3) failure of the judgment to adequately describe the property that is the subject of the suit; or
(4) that the property described in the judgment was subject to multiple appraisals for the tax
years included in the judgment.



                                                ISSUE 3

       Invited Error Doctrine cited by Appellate Court is not applicable to whether Hashmet
Wali should be refunded purchase monies

For those reasons, Appellant urges the panel to consider the following arguments.



Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV                   Page 2
                                         ARGUMENTS


                                                 ISSUE 1

Appellees’ failed to comply with Texas Property Tax Code, § 33.56 (e) which requires that ―A
copy of the petition must be served in a manner authorized by Rule 21a, Texas Rules of Civil
Procedure, on each party to the delinquent tax suit.”

Appellees’ failed to comply with Texas Property Tax Code § 33.56 (b), which requires that,
“The taxing unit must file the petition under the same cause number as the delinquent tax suit
and in the same court.”

The Appeals Court duly notes in its Opinion that,‖ The parties filed the motion under both case
numbers, including in the related 2009 tax case. ― However, the Court failed to acknowledge
that a copy of the Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed, filed in
the ―related 2009 tax case‖, was never served in a manner authorized by the Texas Rules of
Civil Procedure, on GLENN HERBERT JOHNSON, the Defendant in that ―related 2009 tax
case‖.

Texas Property Tax Code, § 33.56 (e) reads, “A copy of the petition must be served in a manner
authorized by Rule 21a, Texas Rules of Civil Procedure, on each party to the delinquent tax
suit.”

TEXAS RULES OF CIVIL PROCEDURE, Rule 21 reads, in part:

       (a) Every pleading, plea, motion, or application to the court for an order whether in the
       form of a motion, plea, or other form of request, unless presented during a hearing or
       trial, must be filed with the clerk of the court in writing, must state the grounds therefore,
       must set forth the relief or order sought, and at the same time a true copy must be served
       on all other parties, and must be noted on the docket.

       (d) Certificate of Service. The party or attorney of record, must certify to the court
       compliance with this rule in writing over signature on the filed pleading, plea, motion, or
       application.

It is an elementary and fundamental requirement of DUE PROCESS in any proceeding that is to
be accorded finality, to provide notice reasonably calculated, under the circumstances, to apprise
interested parties of the pendency of the action and afford them the opportunity to present their
objections thereto.

The lack of actual or constructive notice to Appellant Glenn Herbert Johnson, of the Joint
Motion to Vacate Judgment and Void Constable’s Sale and Deed having been filed in ―the
related 2009 tax case‖, deprived him of his opportunity to present any possible objections he may
have had to that motion. Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed
and is governed by TEX. R. CIV. P. 21a.
Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV               Page 3
Proper notice to the nonmovant of the summary-judgment hearing is a prerequisite to summary
judgment, the absence of which violates the nonmovant's due process rights. Tanksley v.
CitiCapital Commercial Corp., 145 S.W.3d 760, 763 (Tex. App.—Dallas 2004, pet. denied).

Notice may be served on the nonmovant by delivering a copy via certified or registered mail to
the party's last known address. See TEX.R. CIV. P. 21a.

Service by mail is complete upon deposit of the document, enclosed in a postpaid, properly
addressed wrapper, in a post office or official depository under the care and custody of the
United States Postal Service. See TEX.R. CIV. P. 21a. A certificate by a party or an attorney of
record is prima facie evidence of the fact of service. See TEX.R. CIV. P. 21a. Accordingly, Rule
21a creates a presumption that a notice of hearing setting, if mailed pursuant to the Rule, was
received by the intended recipient. See Cliff, 724 S.W.2d at 780; Approx. $14,980 v. State, 261
S.W.3d 182, 187 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

The intended recipient, however, may rebut this presumption by offering proof of non-receipt.
Cliff, 724 S.W.2d at 780; see also TEX. R. CIV. P. 21a ("Nothing [in Rule 21a] shall preclude
any party from offering proof that the notice or instrument was not received. . . ."); *77 see also
Ruiz v. Nicolas Trevino Forwarding Agency, Inc., 888 S.W.2d 86, 88 (Tex. App.—San Antonio
1994, no writ) (holding that certificate of service created only rebuttable presumption, which
"vanished" when appellant filed a sworn affidavit denying receipt of notice and appellee failed to
produce "green card" verifying timely service of notice).

If the record fails to affirmatively show strict compliance with the rules of civil procedure
governing service of citation, the attempted service of process is invalid and of no effect.
Uvalde Country Club, 690 S.W.2d at 885. When the attempted service of process is invalid, the
trial court acquires no personal jurisdiction over the defendant, and the default judgment is void.

A review of the Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed filed by
Appellees in Cause No. 2009-51784, reveals that there is no Certificate of Service included.
         See attached: Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed,
filed in Cause No. 2009-51784.

Rule 21 requires attorneys to place a CERTIFICATE OF SERVICE on motions they file with the
court. TEX.R.CIV.P.21. Appellees’ Joint Motion to vacate Judgment and Void Constable’s Sale
and Deed did not contain a CERTIFICATE OF SERVICE. Therefore, the record affirmatively
shows that notice of the proposed Order to Vacate the Judgment and Void the Constable’s Sale
and Deed, filed in Cause No. 2009-51784, (the related 2009 Tax case) was not given to
Appellant Glenn Herbert Johnson.

The Trial Court signed the Order Voiding Constable’s Sale and Deed on March 31, 2014. This
was done in response to the Joint Motion to vacate Judgment and Void Constable’s Sale and
Deed filed in Cause No. 2013-08713. It is important to note that Cause No. 2013-08713 and
Cause No.2009-51784, were not consolidated cases, each being a distinct and separate case.
Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV             Page 4
Because Appellees’ Joint Motion to vacate Judgment and Void Constable’s Sale and Deed did
not include a certificate of service, the record contains no prima facie evidence of service. See
In re E.A., 287 S.W.3d at 5.

The error in service is apparent on the face of the record in that Appellant Glenn Herbert Johnson
was not served with Appellees’ Joint Motion to Vacate Judgment and Void Constable’s Sale and
Deed in Cause # 2009-51784.

Rule 21a provides that the party or attorney of record shall certify compliance with the rule ―in
writing over signature and on the filed instrument.‖ Tex.R. Civ. P. 21a. The Texas Supreme
Court has observed that such a CERTIFICATE ―bears some assurance of trustworthiness as it
was prepared as a matter of office routine before any dispute about notice arose.‖ Mathis, 166
S.W.3d at 745.

Here, the undisputed evidence shows that the Joint Motion to vacate Judgment and Void
Constable’s Sale and Deed, filed in Cause No. 2009-51784, does not contain a certificate of
service. Therefore, Appellees failed to fully comply with Rule 21a. See Tex.R. Civ. P. 21a;
 In re E.A., 287 S.W.3d 1, 5–6 (Tex.2009);  Mathis, 166 S.W.3d at 745

Rule 21a also provides that the party or attorney of record shall certify compliance with the rule
―in writing over signature and on the filed instrument.‖ Tex.R. Civ. P. 21a. (emphasis added).
The Supreme Court has observed that such a CERTIFICATE ―bears some assurance of
trustworthiness as it was prepared as a matter of office routine before any dispute about notice
arose.‖ Mathis, 166 S.W.3d at 745.

Here, the undisputed evidence shows that the Joint Motion to Vacate Judgment and Void
Constable’s Sale and Deed, filed in Cause No. 2009-51784, does not contain a certificate of
service. Therefore, Appellees failed to fully comply with Rule 21a. See Tex.R. Civ. P. 21a;
 In re E.A., 287 S.W.3d 1, 5–6 (Tex.2009);  Mathis, 166 S.W.3d at 745. See Green v. McAdams,
857 S.W.2d 816, 819 [893 S.W.2d 13] (Tex.App.—Houston [1st Dist.] 1993, no writ)
(concluding it would violate due process to require party to comply with Craddock when party
had neither actual nor constructive notice of trial setting).

In that Rule 21a of the Texas Rules of Civil Procedure requires that ―The party or attorney of
record shall certify to the court compliance with this rule in writing over signature and on the
filed instrument‖, the absence of Certificate of Service in the Joint Motion to vacate Judgment
and Void Constable’s Sale and Deed filed in Cause No. 2009-51784 invalidates the efficacy of
that Motion and therefore the Order Voiding Constable’s Sale and Deed, signed on March 31,
2014, in response to that motion is invalid, as well.

The Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed, filed in Cause No.
2009-51784, is fatally defective, therefore, Appellees’ failed to comply with Texas Property Tax
Code Section 33.56 (b), which requires that, “The taxing unit must file the petition under the
same cause number as the delinquent tax suit and in the same court.”



Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV             Page 5
                                              ISSUE 2

Appellees failed to comply with Texas Property Tax Code Section 33.56 (a) which requires that
they file, in Cause No. 200-51784, their Joint Motion to vacate Judgment and Void Constable’s
Sale and Deed, based on one or more of the following grounds:
(1) failure to join a person needed for just adjudication under the Texas Rules of Civil Procedure,
including a taxing unit required to be joined under Section 33.44(a);
(2) failure to serve a person needed for just adjudication under the Texas Rules of Civil
Procedure, including a taxing unit required to be joined under Section 33.44(a);
(3) failure of the judgment to adequately describe the property that is the subject of the suit; or
(4) that the property described in the judgment was subject to multiple appraisals for the tax
years included in the judgment.

It is undeniable that the Appellees who were a party to the judgment rendered against Appellant
in Cause No. 2009-51784, failed to affirmatively state the grounds upon which they were filing
their Joint Motion to vacate Judgment and Void Constable’s Sale and Deed.
         See attached: Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed
filed in Cause No. 2013-08713).

A traditional motion for summary judgment must state ―the specific grounds therefor.‖
TEX.R.CIV.P. 166a(c); see also Fed. Deposit Ins. Corp. v. Lenk, 361 S.W.3d 602, 609 (Tex.
2012) (―Court cannot grant summary judgment on grounds that were not presented.‖ (Citation
omitted)); McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 339 (Tex. 1993) (motion
must expressly present grounds for summary judgment). ―Grounds‖ refers to the reasons
entitling the movant to summary judgment. McConnell v. Southside Indep. Sch. Dist., 858
S.W.2d at 339 n.2.

Although the Appellees did not state the grounds on which their Joint Motion to Vacate
Judgment and Void Constable’s Sale and Deed was made, the Appellate Court, in its Opinion,
released on June 2, 2015, seems to imply that because ―the trial court already had voided the
default judgment for failure to properly serve a party‖, the Appellees were relieved of their
obligation to state the specific grounds on which they based their Joint Motion to Vacate
Judgment and Void Constable’s Sale and Deed. However, it is well established that the grounds
must be set forth in the motion itself, not in the pleadings. McConnell v. Southside Indep. Sch.
Dist., 858 S.W.2d at 341, 343.

Further, in McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d at 343, the Court held that,
―We cannot read between the lines, infer or glean from the pleadings or the proof any grounds
for granting the summary judgment other than those grounds expressly set forth before the trial
court.” Additionally, when a plaintiff moves for summary judgment, it must prove it is entitled
to judgment as a matter of law on each element of its cause of action. Rhone-Poulenc, Inc. v.
Steel, 997 S.W.2d 217, 222-23 (Tex. 1999).




Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV            Page 6
Because Appellant’s Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed
failed to present to the trial court the ―specific grounds‖ for granting summary judgment, the
motion is insufficient and cannot support summary judgment. See Eoff v. Ahern Rentals, Inc.,
No. 05-11-00621-CV; TEX.R.CIV.P. 166a(c); Lenk, 361 S.W.3d at 609; McConnell v. Southside
Indep. Sch. Dist., 858 S.W.2d at 342.



                                                 ISSUE 3

       Invited Error Doctrine cited by Appellate Court is not applicable to Hashmet Wali

In his first and amended petitions, Johnson requested that the court ―vacate the Default Judgment
in Cause No. 2009-51784,‖ ―[r]eopen cause 2009-51784 and grant a new trial, with the parties
reverting to their original status as Plaintiff and Defendant,‖ and ―set aside the
Constable/Sheriff’s sale of the above specified property.‖

       The Appellate Court has misrepresented Glenn Herbert Johnson’s request.

In a Bill of Review proceeding, ―When a plaintiff claims lack of service, the trial court should:
(1) dispense with any pretrial inquiry into a meritorious defense, (2) hold a trial, at which the Bill
of Review Plaintiff assumes the burden of proving that the plaintiff was not served with process,
thereby conclusively establishing a lack of fault or negligence in allowing a default judgment to
be rendered, and (3) conditioned upon an affirmative finding that the plaintiff was not served,
allow the parties to revert to their original status as Plaintiff and Defendant with the burden on
the original Plaintiff to prove his or her case.‖ Caldwell v. Barnes 154 S W 3d 93 Tex., 2004,
December 31 2005 at 97-98.

        In keeping with Caldwell v. Barnes, Appellant, Glenn Herbert Johnson requested, in his
Bill of Review, that (because of lack of service to him in Cause No. 2009-51784), the trial court
should: (1) dispense with any pretrial inquiry into a meritorious defense, (2) hold a trial, at which
he as the Plaintiff assumed the burden of proving that the he had not served with process, thereby
conclusively establishing a lack of fault or negligence in allowing a default judgment to be
rendered, and (3) conditioned upon an affirmative finding that he, the plaintiffs had not been
served with process, that the parties be allowed to revert to their original status as Plaintiff and
Defendant with the burden on the original Plaintiff to prove his case.

        Appellant Glenn Herbert Johnson’s request was in line with Texas Property Tax Code §
33.56 (f), which states that, If the court grants the petition, ―the court shall enter an order
providing that: (1) the judgment, any tax sale based on that judgment, and any subsequent resale
are vacated; (2) any applicable tax deed or applicable resale deed is canceled; (3) the delinquent
tax suit is revived; and (4) . . . the taxes, penalties, interest, and attorney’s fees and costs, and the
liens that secure each of those items, are reinstated.‖




Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV                   Page 7
        As authority for its decision to agree with the Trial Court’s Order to ―Return of entire
purchase price to Wali‖, the Appeals Court cites the Invited Error Doctrine, which holds that a
party cannot complain on appeal that the trial court ordered a specific action that the party
requested. Sentinel Integrity Solutions, Inc. v. Mistras Grp., Inc., 414 S.W.3d 911, 919–20 (Tex.
App.—Houston [1st Dist.] 2013, pet. denied)

        Although Appeals Court liberally misconstrued Appellant Glenn Herbert Johnson’s
petition to, somehow, include a request that Hashmet Wali be returned to his ―original‖ status of
Plaintiff or Defendant, before the suit (Cause No. 2013-08713) was filed, this is just not so.

       The Appeals Court, in the Analysis portion of its Memorandum Opinion, titled, “Invited
Error Doctrine‖, correctly states that:

       In his first and amended petitions, Johnson requested that the court “vacate the Default
       Judgment in Cause No. 2009-51784,” “[r]eopen cause 2009-51784 and grant a new
       trial, with the parties reverting to their original status as Plaintiff and Defendant,” and
       “set aside the Constable/Sheriff’s sale of the above specified property.”

      It should be noted that at no time has Hashmet Wali been either a Plaintiff or Defendant
       in Cause No. 2009-51784.
      It should be noted that at no time did Appellant Glenn Herbert Johnson acknowledge
       Hashmet Wali as either a Plaintiff or Defendant in Cause No. 2009-51784.
      It should be noted that at no time did Appellant Glenn Herbert Johnson request that
       Hashmet Wali be returned to an original status of Plaintiff or Defendant in Cause No.
       2009-51784.

Pursuant to Section 34.07 of the Texas Property Tax Code, Hashmet Wali was subrogated to the
rights of the taxing units and to the tax lien, and was entitled to seek re-foreclosure of the lien as
set forth in 34.07(b), or alternatively, under 34.07(d) he could have sought to recover from each
taxing jurisdiction the amounts that the jurisdiction received from the sale proceeds, plus sought
the recovery of any excess proceeds remaining from the sale. However, 34.07(f) of The Texas
Property Tax Code provides the statute of limitations for Hashmet Wali’s claim for a refund.

Pursuant to Section 34.07(f), HASHMET WALI’s claim for a refund is barred by the statute of
limitations, because his claim must have been brought before the first anniversary of the date of
the tax sale which is defined as the first Tuesday of the month on which the sale was conducted,
(which, in this case, would have been Tuesday, March 5, 2013).

The tax sale at which Hashmet Wali purchased this property (Glenn Herbert Johnson’s
homestead) was conducted on Tuesday, March 6, 2012. The first claim filed in this action
(Cause No. 2013-08713) by Hashmet Wali was made on April 1, 2013, clearly after the first
anniversary of the date of the tax sale, which was Tuesday, March 5, 2013.




Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV                Page 8
Accordingly, Hashmet Wali having voluntarily waived his right to subrogation and having failed
to timely file an action against the taxing units, to which proceeds of the sale were distributed, by
statute, is precluded from recovering, by way of subrogation, an amount from each taxing unit
equal to the distribution of taxes, penalties, interest, and attorney's fees the taxing unit received.

Hashmet Wali’s claim for a refund is barred because he failed to bring his claim before the first
anniversary of the date of the tax sale which is defined as the first Tuesday of the month on
which the sale was conducted, (which would have been Tuesday, March 5, 2013).

In that Hashmet Wali, a Defendant in the Bill of Review (Cause # 2013-08713) was not a party
in, either as a Plaintiff or Defendant in the ―related Tax case of 2009‖, any reference to reverting
to original status a Plaintiff and Defendant did not refer to Hashmet Wali who, again, was not a
party in or privy to the Tax case, Cause # 2009-51784.

It is important to note that Cause No.2009-51784 and Cause No.2013-08713 were not
consolidated, each being a distinct and separate case.

In that Appellant Glenn Herbert Johnson never requested or implied that the Trial Court should
refund the purchase money or that Hashmet Wali be returned to an original status as Plaintiff and
Defendant, and considering that HASHMET WALI’s claim for a refund is barred by the statute
of limitations set by Section 34.07(f), of the Texas Property Tax Code, the Trial Court erred in
refunding the purchase money to him.


                                 CONCLUSION AND PRAYER

      Neither the Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed, filed
       in Cause # 2013-08713 or Cause # 2009-51785, met the requirements set out in § 33.56
       (a) of the Texas Property Tax Code.

      A copy of the Joint Motion to Vacate Judgment and Void Constable’s Sale and Deed was
       not served in a manner authorized by Rule 21a of the Texas Rules of Civil Procedure, on
       Glenn Herbert Johnson, the Defendant in the delinquent tax suit, Cause No. 2009-51784.
       See § 33.56 (e) of the Texas Property Tax Code.

      Although HARRIS COUNTY, ET AL did, in fact, file a Joint Motion to Vacate
       Judgment and Void Constable’s Sale and Deed, in Cause # 2009-51784, HARRIS
       COUNTY, ET AL failed to serve a copy of the Petition on Glenn Herbert Johnson in a
       manner authorized by Rule 21a of the Texas Rules of Civil Procedure, on each party to
       the delinquent tax suit.

      In fact, upon review of the Joint Motion to Vacate Judgment and Void Constable’s Sale
       and Deed, filed in Cause # 2009-51784, on January 13, 2014, there is no Certificate of
       Service or any other documentation confirming that Glenn Herbert Johnson was afforded
       due process through service of process in a manner authorized by Rule 21a, Texas Rules
       of Civil Procedure, on each party to the delinquent tax suit.

Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV               Page 9
      At no time has Hashmet Wali been either a Plaintiff or Defendant in Cause No. 2009-
       51784.

      At no time did Appellant Glenn Herbert Johnson acknowledge Hashmet Wali as either a
       Plaintiff or Defendant in Cause No. 2009-51784.

      At no time did Appellant Glenn Herbert Johnson request that Hashmet Wali be returned
       to an original status of Plaintiff or Defendant in Cause No. 2009-51784.

Appellant Glenn Herbert Johnson requests that the Appeals Court grant REHEARING in this
matter and find that the Trial Court abused its discretion by approving Appellees Joint Motion to
Vacate Judgment and Void Constable’s Sale and Deed even though Appellees failed to serve
Appellant Glenn Herbert Johnson with their Joint Motion to Vacate Judgment and Void
Constable’s Sale and Deed, in Cause No. 2009-51784, in a manner authorized by Rule 21a of the
Texas Rules of Civil Procedure.

Appellant Glenn Herbert Johnson requests that the Appeals Court grant REHEARING in this
matter and find that the Trial Court abused its discretion by approving Appellees Joint Motion to
Vacate Judgment and Void Constable’s Sale and Deed even though Appellees failed to comply
with Texas Property Tax Code § 33.56 (a) which required them to (in Cause No. 200-51784),
state the grounds under which they were basing their Joint Motion to Vacate Judgment and Void
Constable’s Sale and Deed.

Appellant Glenn Herbert Johnson requests that the Appeals Court grant REHEARING in this
matter and find that the Trial Court abused its discretion by asserting the Doctrine of Invited
Error, when the record shows that Appellant Glenn Herbert Johnson never requested that
Hashmet Wali be returned to his original status as Plaintiff or Defendant in Cause No. 2009-
51784, thereby making the Invited Error Doctrine inapplicable.

WHEREFORE PREMISES CONSIDERED for all the reasons set forth herein and in his Brief,
Appellant Glenn Herbert Johnson, respectfully requests that this Appeals Court grant this Motion
for Rehearing of the Appeals Court’s June 2, 2015, Opinion and Judgment, and for all other such
relief that Appellant may be justly entitled.


                                             Respectfully submitted,




                                             Glenn Herbert Johnson, Appellant, Pro Se
                                             8926 Daffodil Street - Houston, Texas 77063
                                             Prairie_View_Grad@yahoo.com




Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV          Page 10
                                    CERTICATE OF SERVICE

        I hereby certify that on this 16th day of June 2015, a true and correct copy of the
foregoing document was served, pursuant to Texas Rules of Appellate Procedure, on all counsel
of record by email transmission as indicated below.




                                                  Glenn Herbert Johnson, Appellant, Pro Se
                                                  8926 Daffodil Street
                                                  Houston, Texas 77063
                                                  Prairie_View_Grad@yahoo.com




                                          Recipients:

Emily King Watkins                                Anthony Wayne Nims
TBN 24052164                                      TBN 24052164
Linebarger Goggan Blair & Sampson, LLP            Linebarger Goggan Blair & Sampson, LLP
emily.watkins@lgbs.com                            tony.nims@lgbs.com


Edward James Nicholas                             Mohammed Ali Zakaria
TBN 14991350                                      TBN 22243410
Linebarger Goggan Blair & Sampson, LLP            M. Ali Zakaria & Associates, P.C.
nick.nicholas@lgbs.com                            ali@zakarialaw.com

Digant Madhukant Jariwala
TBN: 24067685
M. Ali Zakaria & Associates, P.C.
digant@zakarialaw.com

Lori Codina                                       Carol Williams
190th Judicial District Court                     190th Judicial District Court
HARRIS COUNTY                                     HARRIS COUNTY
lori_codina@justex.net                            carol.williams@hcdistrictclerk.com




Appellant, Glenn Herbert Johnson’s Motion for Rehearing on Case # 01-14-00383-CV       Page 11